Order of the County Court of Nassau county granting bill of particulars reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that the particulars sought are matters of record with the exception of a statement of the shares and interests of the parties, which the order directed, and which may be proved by any party to the action upon the hearing to determine such shares and interests; nor is plaintiff required to point out, at this time, the portion of the premises “ which consist of unimproved, uncultivated and unenclosed beach or meadow lands.’’ For such reasons it is, therefore, unnecessary to decide whether a bill of particulars will be granted before issue joined. Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur.